UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4737


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSHUA LACY HALL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Senior District Judge. (1:06-cr-00299-WLO)


Submitted:    January 30, 2009              Decided:   February 17, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY JOHNSON BLACKMON LEE & LAWSON, LLP,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, David P. Folmar, Jr., Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Joshua   Lacy     Hall      appeals       the      140-month      sentence    he

received following his guilty plea to one count of conspiring to

manufacture 500 grams or more of methamphetamine, in violation

of     21       U.S.C.    §§ 841(b)(1)(A),              846        (2006).        Hall’s     sole

contention on appeal is that the district court erred in not

awarding him a reduction for his acceptance of responsibility,

as    authorized         by    U.S.    Sentencing         Guidelines         Manual    (“USSG”)

§ 3E1.1 (2006).           For the reasons set forth below, we affirm.

                 We review a sentencing court’s decision to grant or

deny        a     reduction        for       the         defendant’s            acceptance     of

responsibility for clear error.                        United States v. Kise, 369 F.3d

766, 771 (4th Cir. 2004); United States v. May, 359 F.3d 683,

688 (4th Cir. 2004).                  “A finding is ‘clearly erroneous’ when

although there is evidence to support it, the reviewing court on

the    entire       evidence          is    left       with    the     definite       and    firm

conviction that a mistake has been committed.”                               United States v.

Dugger, 485 F.3d 236, 239 (4th Cir. 2007) (quoting United States

v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).                                   We accord the

district        court’s       decision      to   grant        or    deny   an    acceptance    of

responsibility           reduction         great       deference.          Id.    (citing    USSG

§ 3E1.1, cmt. n.5 (2005)).

                 Pursuant to USSG § 3E1.1, a defendant may be given a

two- or three-level reduction in his offense level if he clearly

                                                   2
demonstrates       that      he    has     accepted        responsibility             for    the

offense.     In order to receive such a reduction, “the defendant

must     prove   by    a   preponderance           of   the    evidence        that    he    has

clearly      recognized           and     affirmatively             accepted          personal

responsibility for his criminal conduct.”                       May, 359 F.3d at 693

(internal quotation marks and citation omitted).

             Hall maintains he was eligible for the reduction by

virtue of his guilty plea, despite the fact that, after pleading

guilty,    he    informed     the       probation       officer     that       he   wished    to

withdraw his guilty plea and that he was not involved in selling

or manufacturing methamphetamine.                       Hall’s argument fails.                A

guilty plea reflects some level of acceptance of responsibility,

but does not automatically entitle a defendant to the reduction.

USSG § 3E1.1, cmt. n.3; May, 359 F.3d at 693.                            Application Note

3   to   § 3E1.1      clearly     establishes           that   it   is     a    guilty      plea

“combined with truthfully admitting the conduct comprising the

offense     of     conviction”          that       is    “significant          evidence      of

acceptance of responsibility.”

             Although Hall did admit his illegal conduct at the

Fed. R. Crim. P. 11 hearing, his statements to the probation

officer denying his involvement in the conspiracy and indicating

his desire to withdraw his guilty plea negated the impact of

that admission.            Application Note 3 establishes that a guilty

plea “may be outweighed by conduct . . . that is inconsistent

                                               3
with    such    acceptance      of    responsibility.”              USSG § 3E1.1,         cmt.

n.3.       That     is    the    case        here,       as    Hall’s     post-admission

recantation of his guilt and his denial of his role in the

charged        offense     is    clearly             inconsistent       with       accepting

responsibility.          See May, 359 F.3d at 693-95 (finding district

court    erred    in     permitting        reduction         when   presentence        report

indicated,       inter     alia,          that       defendant      denied       the   facts

underlying the offense).                  Although Hall attempted to minimize

the significance of his statements at sentencing by averring

that he “accept[ed] responsibility for the amount that me and

the     Government       have   agreed           to”   and     offering      a     statement

accepting       responsibility,           these      efforts     were   insufficient       to

demonstrate       acceptance         of    responsibility.              Accordingly,       we

conclude the district court did not clearly err in declining to

grant the reduction.

               For the foregoing reasons, we reject Hall’s argument

on appeal and affirm the district court’s judgment.                              We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in    the    materials         before    the      court   and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                 4